Citation Nr: 1232766	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-12 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for ionizing radiation exposure.

2.  Entitlement to an evaluation in excess of 10 percent disabling for low back pain.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for heart disease, to include as secondary to hypertension.

5.  Entitlement to service connection for a right hand condition.

6.  Entitlement to service connection for a left arm condition.

7.  Entitlement to service connection for a left hand condition.

8.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training in the National Guard from November 1985 to March 1986, and had regular active service in the Army from June 1986 to October 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Indianapolis, Indiana.

In July 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the VA central office (VACO) located in Washington, DC.  A transcript of the proceeding has been associated with the claims file.

The issue of entitlement to service connection for a lung condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Claim, October 2006.  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.

The issues of entitlement to an evaluation in excess of 10 percent disabling for low back pain, service connection for hypertension, service connection for heart disease as secondary to hypertension, service connection for a right hand condition, service connection for a left arm condition, service connection for a left hand condition, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A transcript of the July 2012 hearing reflects that the Veteran expressed his desire to withdraw from appellate review his claim for service connection for ionizing radiation exposure.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal with respect to the issue of entitlement to service connection for ionizing radiation exposure have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  

In May 2007, the RO denied service connection for ionizing radiation exposure (in and of itself).  The Veteran perfected a timely appeal with respect to this denial.  During the July 2012 Board hearing, the Veteran expressed his desire to withdraw this matter from appellate review.  A written transcript of the July 2012 Board hearing is of record.

In view of the Veteran's expressed desires, further action with regard to his claim for service connection for ionizing radiation exposure is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).  The Board does not have jurisdiction over this withdrawn issue and must dismiss this appeal.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  


ORDER

The issue of entitlement to service connection for ionizing radiation exposure is dismissed without prejudice.


REMAND

A.  Back Disability Rating

The Veteran's back disability is currently assigned a 10 percent disability rating, effective October 5, 1989.  38 C.F.R. § 4.71a (Diagnostic Code 5237).  The Veteran seeks a higher rating.

The Veteran was last provided with a VA examination in January 2007.  Subsequently, at the July 2012 Board hearing, the Veteran and his wife testified that his back symptoms had worsened since the last VA examination.  See Transcript at 37, 53.  The Veteran testified that his pain and swelling has worsened.  Therefore, the Board finds that a remand is necessary to afford the Veteran a new VA examination to ascertain the current severity of his service-connected back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

B.  Hypertension and Heart Disease

The Veteran claims that he has hypertension that had its onset in service or is otherwise related to service or service connected disability.  See Hearing Transcript, 15-18.  After a thorough review of the claims file, the Board finds that a remand is necessary before a decision may be made on the Veteran's claim.

By way of background, the Board acknowledges that the Veteran's service treatment records reflect that his blood pressure was recorded as 110/62 on his June 1986 enlistment examination report, and later 140/90 in March 1989, and 130/96 and 146/106 in 1988 or 1989 (per an undated record).  Within one year of separation, a July 1990 VA treatment record reflects that the Veteran's blood pressure reading was 130/90.  A December 1990 VA examination report (back) reflects readings of 130/90 and 140/90.  A March 1993 VA treatment record reflects a reading of 136/90.  The first records of a diagnosis of hypertension are March 2005 VA treatment records (although the Veteran was referred to the Hypertension Clinic in December 2004).  June 2006 private facility records from the Bloomington Hospital reflect that the Veteran presented to the emergency room with complaints of chest pains, and that he was discharged with diagnoses including hypertension, with a blood pressure reading noted of 187/105.

While the Board acknowledges that the Veteran's blood pressure reading was 130/90 within one year of separation from service and that hypertension is included in the list of chronic diseases provided in 38 C.F.R. § 3.309(a), the Board notes that this reading does not meet the presumptive service connection criteria of 38 C.F.R. § 3.307(a)(3), which requires that it become manifest to a degree of 10 percent or more within one year of service.  Diagnostic Code 7101, pertaining to hypertension, requires diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure of 100 or more and requiring continuous medication, in order to meet the minimum 10 percent rating criteria.  See 38 C.F.R. § 4.104 (2011).

The Veteran has asserted that his hypertension is secondary to his service-connected back condition.  The Veteran recently submitted a July 2012 letter from Dr. T.M. of the VA medical center in which Dr. T.M. opined that pain can influence and exacerbate blood pressure difficulties, and that, therefore, one could conclude there is a possible correlation between the Veteran's hypertension and his service-connected back disability.

The Veteran has also argued, in the alternative, that he has hypertension as a result of exposure to radiation, mustard gas or Lewisite, and second-hand smoke in service.  See Claim, August 2006; RRAIS, October 2006; Statement, October 2006.  

The Veteran has also argued, in the alternative, that he has hypertension as a result of exposure to radiation, mustard gas or Lewisite, and second-hand smoke in service.  See Claim, August 2006; RRAIS, October 2006; Statement, October 2006.  
The Veteran's DD Form 214 reflects that his military occupational specialty was "canon crewmember," and does not indicate that he worked with nuclear weapons or was exposed to mustard gas or Lewisite.  The Veteran's personnel file, however, has not been associated with the claims file.  Based thereon, the Board finds that a remand is necessary so that the Veteran's personnel file may be obtained and associated with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).
      
The Veteran has not been provided with a VA examination relating to his hypertension claim.  In light of the above noted evidence of diagnosed hypertension, elevated readings in service and shortly post-service, as well as the recent July 2012 letter from Dr. T.M., the Board finds that a remand is necessary so that the Veteran may be provided with a VA examination relating to his hypertension claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also testified at the July 2012 Board hearing that he had been treated for his hypertension at Community Hospital located near Greenwood, Indiana, approximately three months prior to the hearing.  Based thereon, the Board finds that the RO should obtain copies of any outstanding treatment records from Community Hospital relating to the Veteran's hypertension claim dated around that time.  38 C.F.R. § 3.159(c)(1) (2011).


As a final matter, the Board notes that the September 2006 VCAA notice sent to the Veteran did not include the requisite notice relating to claims for secondary service connection.  Therefore, this matter is also remanded so that the Veteran may be provided with a new VCAA notice that includes the necessary information regarding secondary service connection claims.  38 U.S.C.A. § 5103(a) (West Supp. 2011).

The Veteran also claims that he has heart disease that is related to service, to include as a result of exposure to ionizing radiation, mustard gas or Lewisite, or secondhand smoke.  In the alternative, the Veteran claims that he has heart disease secondary to his hypertension.  The Board acknowledges that there is no evidence of diagnosed heart disease in the claims file.  Nevertheless, in this particular case where the issue of service connection for hypertension is being remanded for further development, including for a VA examination, the Board finds that it would be premature to decide this issue, and a decision on this issue is therefore deferred.  

C.  Right Hand

The Veteran claims that he has a right hand condition as a result of his active service.  Specifically, the Veteran asserted on his claim form that he had a right hand disability as a result of heavy lifting and job hazards in service in the field artillery.  He also testified at the Board hearing that during his active duty or active duty for training in the National Guard at Fort Sill, he accidentally struck his right hand when hammering a stake into the ground with a sledge hammer.  See VA Examination report, January 2007; Hearing Transcript at 26-27.  He testified at the hearing that he continues to experience weakness in his right hand that he relates to the right hand injury.

The Board notes that the Veteran's service treatment records from his period of service in the National Guard between November 1985 and March 1986 have not been associated with the claims file.  Therefore, a remand is required so that the Veteran's service treatment records from that period of service may be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  The Board does, however, acknowledge a May 1988 service treatment record (from his regular active service) that reflects the Veteran complained of pain and swelling in his right third finger for a week but denied any trauma; an x-ray was within normal.

The Veteran was provided with a VA examination relating to his claim in January 2007.  The examiner noted the Veteran's reported history of striking his right hand in service and recorded a diagnosis of a history of a right wrist contusion in service with possible recurrent tendonitis, asymptomatic.  No further explanation or rationale was provided by the January 2007 VA examiner.  Based thereon, the Board finds that there is not sufficient detail and rationale noted in the January 2007 VA examination report upon which to base a decision with regard to the Veteran's claim and, therefore, a remand is necessary to provide the Veteran with a new VA examination relating to his claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

D.  Left Arm and Left Hand

The Veteran claims that he has a left arm condition and a left hand condition as a result of his active service.  He reported on his claim form that he incurred these conditions as a result of heavy lifting in service.  Also, the Veteran's representative asserted at the Board hearing that the Veteran's left arm and left hand conditions related to a 1988 in-service motor vehicle accident. 

The Board notes that the Veteran's service treatment records from his second period of service are silent as to any left arm or hand complaints, there is no notation of any left arm or hand problems in any of the Veteran's treatment records from the period on appeal, and that there was apparently some significant confusion on the Veteran's part at the Board hearing with regard to his right side or hand versus his left side or hand, and whether he has any current left arm or hand condition.  See, e.g., 43-44, 49-51.  Nevertheless, the Board finds in this particular instance that this matter should be remanded so that any newly associated National Guard service treatment records may be reviewed, and so that, when the Veteran is provided with a VA examination relating to his right arm, examinations of his left arm and left hand may also be obtained to clarify whether he has any current disability, and if so, whether it is related to service.

E.  TDIU

The Veteran essentially claims that he is unable to maintain substantially gainful employment as a result of his service-connected disability.  Because the Veteran's claim for an increased rating for his back disability is being remanded for a new VA examination to address the current severity of the disability, and because the Veteran's claims for service connection for hypertension, heart disease, a right hand condition, and left arm and left hand conditions are also being remanded, the Board defers decision on the Veteran's TDIU claim pending further development of these other issues.  

At the same time, the Board acknowledges that the Veteran's representative requested at the Board hearing that the Veteran's vocational rehabilitation file be associated with the claims file and reviewed in making a decision on the Veteran's claim for TDIU.  See Transcript at 54.  As it is entirely possible that the file might contain information relevant to the Veteran's claim for TDIU, the Board will direct the RO to associate the vocational rehabilitation file with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's personnel file and associate it with the claims file.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

2.  Obtain copies of the Veteran's service treatment records from his period of service in the National Guard from November 1985 to March 1986.  If these records are found to be unavailable, it should be specifically noted in the claims file.
	
3.  Obtain copies of any outstanding private treatment records from Community Hospital located near Greenwood, Indiana dated around March or April 2012 (approximately three months before the July 2012 hearing) relating to treatment for hypertension.  To that end, provide the Veteran with Forms 21-4142 for completion.

Also ask the Veteran to identify any other outstanding private treatment records, and, to that end, to provide the necessary Forms 21-4142.

4.  Provide the Veteran with a new VCAA notice relating to his claim for service connection for hypertension, including notice regarding secondary service connection claims.

5.  Afford the Veteran a new VA examination in order to determine the current severity of his back disability.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, including x-rays, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner should note the Veteran's ranges of motion for his lumbar spine.  The examiner should also comment as to whether the Veteran's back exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).

The examiner should also discuss whether pain significantly limits functional ability during flare-ups or with repetitive use, and if so, such limitation should be noted in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should specifically address whether the Veteran's back disability is manifested by ankylosis, favorable or unfavorable, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, and whether the Veteran experiences any neurological abnormalities (including, but not limited to, bowel or bladder impairment) as a result of his lumbar strain disability.  

The examiner should also address the affect of the Veteran's back disability (combined with any other service-connected disability) on his activities of daily living and occupational functioning to include the impact, if any, that this disability has on the Veteran's ability to obtain and maintain gainful employment.  .

6.  After all the above development has been completed, schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current hypertension disease:  (a) had its onset in service or is otherwise related to service; (b) is secondary to the Veteran's service-connected back disability (please review the recent July 2012 opinion of Dr. T.M.); (c) related to alleged in service exposure to ionizing radiation; (d) is related to alleged in service exposure to mustard gas or Lewisite during NBC training; (e) is related to alleged in service secondhand smoke exposure.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the Veteran's hypertension is not found to be related to service, please explain the rationale for such opinion.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

7.  Schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of any (a) left arm, (b) left hand, and (c) right hand condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current left arm, left hand, and right hand conditions found on examination had their onset in service or are otherwise related to service.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If any left arm, left hand, or right hand condition found on examination is not related to service, please explain the rationale for such opinion.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

8.  Associate the Veteran's vocational rehabilitation file with the Veteran's claims file so that it may be reviewed in considering entitlement to TDIU.

9.  Then, readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


